Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Response to Amendment
Applicant’s arguments with respect to claims 1-3, 7-14, and 18-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specific limitation “wherein the light source assembly has a light-emitting side parallel with the side surface of the light guide plate and non-parallel to a first diffusion film” as shown in claims 1 and 20 are not supported by the originally filed application.  As shown in figure 5 of the instant application, the light source assembly 111 has a light-emitting side parallel with the side surface of the light guide plate and parallel to a first diffusion film 13 (the diffusion film 13 are extended in three different dimensions, xyz).  For examining purposes, the examiner assumes wherein the light source assembly has a light-emitting side parallel with the side surface of the light guide plate and parallel to a first diffusion film.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2017/0293176) in view of Wang et al. (US 2013/0039029).
Regarding claim 1, Bae (figures 1-4) discloses a display device, comprising: 
a backlight module, comprising: 
a light guide plate (LGP) having a first surface, a second surface disposed opposite to the first surface, and a side surface connected between the first surface and the second surface; 
a light source assembly (LU), configured to emit light toward the side surface of the light guide plate, and 
a display panel (DP), stacked on the first surface of the light guide plate, wherein the display panel has a display region and a non-display region connected with the display region.
Bae further discloses the non-display region covers the light source assembly.  However, Bae is silent regarding a first diffusion film.  Wang et al. (figure 5) teaches wherein the light source assembly (510) has a light-emitting side parallel with the side surface of the light guide plate (530) and parallel to a first diffusion film (520); the  first diffusion film, disposed on part of the second surface of the light guide plate and close to the light source assembly and configured to diffuse incident light, which is emitted to the first diffusion film from the light source assembly, to a position of the first surface away from the light source assembly; and a reflective plate (570) disposed on the second surface and arranged side by side with the first diffusion film, wherein the reflective plate is further away from the light source assembly than the first diffusion film and the reflective plate is separated from the first diffusion film by a predetermined distance.  Therefore, it would have been obvious to one of ordinary skill in the art before the Hsieh et al. in order to achieve an optical touch panel capable of providing a full flat surface appearance, and lower interferences from external light for improving efficiency and accuracy in touch detection. 
Therefore, Bae as modified by Wang et al. teaches the non-display region covers the light source assembly and the first diffusion film.
Regarding claim 2, Wang et al. (figure 5) teaches wherein the second surface partially overlaps the first diffusion film.
Regarding claim 7, Bae (figures 1-4) discloses wherein the light source assembly is in close contact with the side surface of the light guide plate.
Regarding claim 8, Bae (figures 1-4) discloses wherein the light source assembly comprises a light emitting element, a printed circuit board (PCB), and a flexible printed circuit (FPC), the light emitting element is disposed on the PCB, the PCB is electrically connected with the FPC, and the FPC is partially stacked with the second surface of the light guide plate (CB and FM).
Regarding claim 9, Bae
Regarding claim 10, Bae (figures 1-4) discloses wherein the FPC has a first connecting portion and a second connecting portion connected with the first connecting portion, the first connecting portion is partially stacked with the second surface of the light guide plate, the second connecting portion extends away from the second surface of the light guide plate, and the second connecting portion is attached to the PCB (via SM, MF, and SW).
Regarding claim 19, Bae (figures 1-4) discloses wherein the display panel comprises a lower polarizer, a thin film crystal array layer, a liquid crystal layer, a filter layer, and an upper polarizer which are stacked in sequence, the lower polarizer is attached to the first surface of the light guide plate.
Regarding claim 20, Bae (figures 1-4) discloses an electronic device, comprising: a display device, comprising: 
a backlight module, comprising: 
a light guide plate (LGP) having a first surface, a second surface disposed opposite to the first surface, and a side surface connected between the first surface and the second surface; 
a light source assembly (LU), configured to emit light toward the side surface of the light guide plate, 
a first diffusion film (OPS), disposed on the second surface of the light guide plate and close to the light source assembly, wherein the first diffusion film is configured to diffuse incident light, which is emitted to the first diffusion film from the light source assembly, to a position of the first surface away from the light source assembly; 
a display panel (DP), stacked on the first surface of the light guide plate, wherein the display panel has a display region and a non-display region (NDA1 and NDA2) connected with the display region, the non-display region covers the light source assembly and the first diffusion film.
Bae further discloses the non-display region covers the light source assembly.  However, Bae is silent regarding a first diffusion film.  Wang et al. (figure 5) teaches wherein the light source assembly (510) has a light-emitting side parallel with the side surface of the light guide plate (530) and parallel to a first diffusion film (520); the  first diffusion film, disposed on part of the second surface of the light guide plate and close to the light source assembly and configured to diffuse incident light, which is emitted to the first diffusion film from the light source assembly, to a position of the first surface away from the light source assembly; and a reflective plate (570) disposed on the second surface and arranged side by side with the first diffusion film, wherein the reflective plate is further away from the light source assembly than the first diffusion film and the reflective plate is separated from the first diffusion film by a predetermined distance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the diffusion layer as taught by Hsieh et al. in order to achieve an optical touch panel capable of providing a full flat surface appearance, and lower interferences from external light for improving efficiency and accuracy in touch detection. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae in view of Wang et al.; further in view of Hsieh et al. (US 2015/0070327).
Regarding claim 3, Bae as modified by Wang et al. teaches the limitation as shown in the rejection of claim 2 above.  Bae as modified by Wang et al. teaches is silent regarding wherein a side of the first diffusion film is flush with the side surface of the light guide plate.  Hsieh et al. (figures 5A-6E) teaches wherein a side of the first diffusion film is flush with the side surface of the light guide plate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion layer as taught by Hsieh et al. in order to achieve an optical touch panel capable of providing a full flat surface appearance, and lower interferences from external light for improving efficiency and accuracy in touch detection. 
Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae in view of Wang et al.; further in view of Ogawa (US 2003/0164913).
Regarding claim 11, Bae as modified by Wang et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Bae as modified by Wang et al. is silent regarding a support frame.  Ogawa (figure 6) teaches wherein the backlight module further comprises a support frame (2), the support frame comprises a first plate which is stacked on the light guide plate and close to the first surface, and the first diffusion film is bonded to the support frame through an adhesive layer (6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Ogawa in order to improve the display contrast and achieve a thinner display device.
Regarding claim 12, Bae (figures 1-4) discloses wherein the support frame further comprises a second plate which is extended from the first plate and close to the light source assembly.
Regarding claim 13, Bae as modified by Hsieh et al. and Ogawa (figure 6) teaches wherein the first plate is bonded to the light source assembly, and the second plate is bonded to the light source assembly.
Regarding claim 14, Bae (figures 1-4) discloses wherein the support frame further comprises a third plate extended from the second plate, and the third plate is opposite to the first plate and covers the light source assembly.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae in view of Ogawa and Wang et al.; further in view of Choi et al. (US 2016/0363723).
Regarding claim 18, Bae as modified by Ogawa and Wang et al. teaches the limitations as shown in the rejection of claim 12 above.  However, Bae as modified by Ogawa and Wang et al. is silent regarding positioning portions.  Choi et al. (figures 1-2) teaches wherein the light guide plate further has a side surface for light emitting, the side surface for light emitting is connected between the first surface and the second surface, the side surface for light emitting is provided with a first positioning portion, the support frame further comprises a fourth plate extended from the first plate, the fourth plate is attached to the side surface for light emitting and is provided with a second positioning portion which is matched with the first positioning portion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the positioning portion as taught by Choi in order to securely attach the light guide plate to the backlight assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871